UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year EndedDecember 31, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to ANOTEROS, INC. (Exact name of registrant as specified in its charter) Nevada 000-52561 88-0368849 (State or other jurisdiction (Commission File Number) (IRS Employer of Incorporation) Identification Number) 6601 Center Drive West, Suite 500 Los Angeles, CA 90045 (Address of principal executive offices) (310) 997-2482 (Registrant’s Telephone Number) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yeso Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yeso Nox Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo(not required) Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large Accelerated Filero Accelerated Filero Non-Accelerated Filero Smaller Reporting Companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant as of June 30, 2012 was approximately $3,315,459 based upon the price $0.10 at which the common stock was last sold as of the last business day of the most recently completed second fiscal quarter, multiplied by the approximate number of shares of common stock held by persons other than executive officers, directors and five percent stockholders of the registrant without conceding that any such person is an “affiliate” of the registrant for purposes of the federal securities laws. As of April 19, 2013, there were 47,375,913 shares of the registrant’s $0.001 par value common stock issued and outstanding. Documents incorporated by reference: None Tableof Contents Page PART I Item 1 Business 2 Item 1A Risk Factors 4 Item 1B Unresolved Staff Comments 4 Item 2 Properties 4 Item 3 Legal Proceedings 4 Item 4 Mine Safety Disclosures 4 PART II Item 5 Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 5 Item 6 Selected Financial Data 6 Item 7 Management's Discussion and Analysis of Financial Condition and Results of Operations 6 Item 7A Quantitative and Qualitative Disclosures about Market Risk 9 Item 8 Financial Statements and Supplementary Data 10 Item 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 26 Item 9A Controls and Procedures 26 Item 9B Other Information 28 PART III Item 10 Directors and Executive Officers and Corporate Governance 28 Item 11 Executive Compensation 30 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 31 Item 13 Certain Relationships and Related Transactions 32 Item 14 Principal Accountant Fees and Services 33 PART IV Item 15 Exhibits 33 Table of Contents FORWARD-LOOKING STATEMENTS This Annual Report on Form 10-K contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”) and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). These forward-looking statements are not historical facts but rather are based on current expectations, estimates and projections. We may use words such as “anticipate,” “expect,” “intend,” “plan,” “believe,” “foresee,” “estimate” and variations of these words and similar expressions to identify forward-looking statements. These statements are not guarantees of future performance and are subject to certain risks, uncertainties and other factors, some of which are beyond our control, are difficult to predict and could cause actual results to differ materially from those expressed or forecasted. These risks and uncertainties include the following: · The availability and adequacy of our cash flow to meet our requirements; · Economic, competitive, demographic, business and other conditions in our local and regional markets; · Changes or developments in laws, regulations or taxes in our industry; · Actions taken or omitted to be taken by third parties including our suppliers and competitors, as well as legislative, regulatory, judicial and other governmental authorities; · Competition in our industry; · The loss of or failure to obtain any license or permit necessary or desirable in the operation of our business; · Changes in our business strategy, capital improvements or development plans; · The availability of additional capital to support capital improvements and development; and · Other risks identified in this report and in our other filings with the Securities and Exchange Commission or the SEC. This report should be read completely and with the understanding that actual future results may be materially different from what we expect. The forward-looking statements included in this report are made as of the date of this report and should be evaluated with consideration of any changes occurring after the date of this Report. We will not update forward-looking statements even though our situation may change in the future and we assume no obligation to update any forward-looking statements, whether as a result of new information, future events or otherwise. 1 Table of Contents Use of Term Except as otherwise indicated by the context, references in this report to “Company”, “ANOS”, “we”, “us” and “our” are references to Anoteros, Inc.All references to “USD” or United States Dollars refer to the legal currency of the United States of America. PART I ITEM 1. BUSINESS Anoteros Inc. (the “Company”) was incorporated on September 25, 1996 under the laws of the State of Nevada, as Out of Bounds Sports Co. and initially entered the sportswear market, manufacturing and marketing tee shirts, golf shorts and hats with the “OB Golf” and “OB Sports” logo. Thereafter, the Company turned its focus to the children’s education and entertainment arena utilizing the gorilla charter “Doolittle” depicted in various sporting activities and worked on various story lines and character treatments. We completed the final story line and draft of Book 1 – The Story of Doolittle, an Exceptional Young Gorilla in May 2000.The story line and preliminary draft of Book 2 – The Adventures of Dynamic Doolittle – Episode 1 “The Problem with Paulie Python” was completed in October 2000 and, the story line and preliminary draft of Book 3 - Doolittle’s Very, Very Bad Day was completed in May 2001. On February 19, 2002, the Company formed Doolittle Edutainment Corp., a Nevada corporation (“Doolittle Edutainment”) as a wholly owned subsidiary, for the purpose of holding the intellectual property and other assets relating to the Company’s Doolittle books and product line. On April 29, 2011, the Company closed an Agreement and Plan of Merger (the “Merger Agreement”) with COA Holdings, Inc., a Nevada corporation (“COAH”), Antero Payment Solutions, Inc., a Nevada corporation and wholly-owned subsidiary of the Company (“Merger Sub”), and certain Major Shareholders of COAH (the “Major Shareholders”) whereby the Company acquired COAH through the merger of COAH with and into Merger Sub (the “Merger”) with Merger Sub being the surviving corporation, and the business of COAH continuing through Merger Sub, under the name Antero Payment Solutions, Inc., as a wholly-owned subsidiary of the Company. On September 14, 2011, the Company and George Chachas (“Mr. Chachas”) entered into an Assignment and Assumption Agreement (the “Assignment and Assumption Agreement”), whereby, Mr. Chachas exercised a previously granted option (the “Option”) to acquire Doolittle Edutainment Corp. Mr. Chachas originally acquired the Option pursuant to the terms and conditions the Merger Agreement. Mr. Chachas delivered Notice of Exercise of Assignee’s Option to the Company on September 12, 2011. Accordingly, Mr. Chachasacquired all of the capital stock of Doolittle Edutainment as well as all assets and intellectual property owned by Doolittle Edutainment and any and all liabilities associated with Doolittle Edutainment. Accordingly, we now operate through our wholly-owned subsidiary, Antero Payment Solutions, Inc. Antero Payment Solutions, Inc. Antero is a global provider of information management and electronic commerce systems for the financial services industry.Antero has developed a wide range of e-commerce platforms to ensure secure electronic payments for checking, debit card, prepaid card and mobile payment applications, providing merchants with opportunities for lower cost structures and the potential to increase their client bases.Antero performs the issuing and processing tasks of bank processors, while offering a complete suite of customer support services.By owning and servicing our own branded products, we help to create additional value for clients by educating their teams in better ways to increase penetration of their markets through our online and retail networks. 2 Table of Contents We partner with banks, card associations and networks to issue debit cards, prepaid cards, virtual cards, mobile applications, mobile wallets, ACH services and provide other gateway processing.Our products can serve all consumer markets, but are especially effective for the unbanked, under-banked and convenience type users, such as person-to-person (P2P) payments, bill pay and remote deposit capture.We have developed strong alliances with numerous financial institutions and networks. Over time, we have expanded our business from standard card platforms to an industry expert and specialist on customized financial transaction systems to include ACH, Mobile Wallets and Virtual Card programs.As a financial services partner, Antero builds, enhances and/or supports our customer’s critical applications via the right products and services. In terms of products, our affiliated companies have a long history of partnering with world-class manufacturers that are committed to producing quality products and leading the global financial services market through continued research and development. We intend to offer a suite of products such as P2P, Virtual Card programs and Mobile Wallets, and by doing so we hope Antero will create multiple points of interchange; fee based and “on us”types (Antero internal transactions, usually at a reduced fee compared with institutional transaction). This array of products not only provides consumers with an innovative new secure shopping experience, but also brings a new standard in authorization and settlement, which may significantly lower the cost of transactions for merchants.With the benefit of lower fees and fewer chargebacks, we can offer alternative payment platforms as a valuable add-on feature for any retail or e-commerce merchant.Our new technology allows customers to manage transactions through their favorite retailer, self-service stations or their mobile device. Mobile payments are quickly becoming a large segment of the payment market, and the Anteronetwork is at the forefront of this hybrid technology.Financial institutions can provide customers with aggressive incentive-based programs such as rewards, points, and/or instant discounts while becoming mobile device aware, giving merchants many reasons to participate. Antero has a strong commitment to working closely with multiple marketing partners and financial institutions on the development of mutually beneficial pricing models.The goal is to support strong and aggressive growth and acceptance in the marketplace; a strategy that enhances the success of both partners with profitable market development and execution. Divisions of Antero Payment Solutions · Antero SVS- is at the forefront of the Stored Value Solutions (SVS) trend, providing robust development, processing and administration of Mobile, Virtual and Prepaid programs. · Antero ACH- offers a comprehensive check authorization system, utilizing artificial intelligence modeling, neural networks and other advanced technology to deliver unprecedented accuracy and simplicity. · Antero Access- is our own strategy for managing Antero’s interactions with customers, clients and sales prospects.It uses new technology to organize, automate and synchronize business. Brands Marketed By Antero Payment Solutions Antero Card- The Antero Market Ready solution is a turnkey program for companies looking to enter the prepaid space.It allows Antero clients to start selling and distributing a prepaid debit card quickly, effectively and at significantly lower costs than with traditional programs.In addition, Antero clients can earn revenue every time the card is used by one of their customers. Card of America– A marketing channel of Antero the general spend payroll card that delivers significant cost savings and value to employers and their employees.More than a simple payroll or debit card, our product 3 Table of Contents offers the flexibility of direct payments into multiple accounts per cardholder in a secure online environment.Card of America options are customized to the needs of each company's structure and employee culture.Cardholders gain access to a wide range of financial services, including overdraft protection, bill pay, funds transfers, with or without a direct banking relationship, at a lower cost and with greater convenience than comparable systems.The Card of America prepaid card was developed on the Antero SVS platform and integrated to the Antero network giving the card access to numerous distribution channels and loading capabilities. Competition The major competitor to Antero systems is Austin-based NetSpend Corporation (NASDAQ: NTSP); 52-wk range: $11.82-$6.89.NetSpend is a card-based alternative financial services company established in 1999.It helps unbanked and under-banked consumers manage their finances and become “self-banked” or use alternative banking methods. The company was an early entrant in the prepaid debit card field. With partners, they offer proprietary processing platform, card fulfillment, customer service and risk management capabilities in non-traditional banking-type systems. NetSpend products are FDIC-insured and issued by federally regulated financial institutions. WHERE YOU CAN GET ADDITIONAL INFORMATION We file annual, quarterly and current reports, proxy statements and other information with the SEC.You may read and copy our reports or other filings made with the SEC at the SEC’s Public Reference Room, located at treet, N.E., Washington, DC 20549.You can obtain information on the operations of the Public Reference Room by calling the SEC at 1-800-SEC-0330.You can also access these reports and other filings electronically on the SEC’s web site, www.sec.gov. ITEM 1A.RISK FACTORS We are a smaller reporting company as defined by Rule 12b-2 of the Securities Exchange Act of 1934 and are not required to provide the information under this item. ITEM 1B.UNRESOLVED STAFF COMMENTS None. ITEM 2.PROPERTIES Our offices are currently located at 6601 Center Drive West, Suite 500, Los Angeles, CA 90045 and our telephone number is (310) 997-2482.We pay approximately $1,275 per month rent, pursuant to an annual contract.The space is utilized for general office purposes and it is our belief that the space we currently occupy is adequate for our immediate needs.Additional space may be required as we expand our operations.We do not foresee any significant difficulties in obtaining any required additional space.We do not own any real property. ITEM 3.LEGAL PROCEEDINGS We know of no material, existing or pending legal proceedings against our Company, nor are we involved as a plaintiff in any material proceeding or pending litigation.There are no proceedings in which our director, officer or any affiliates, or any registered or beneficial shareholder, is an adverse party or has a material interest adverse to our interest. ITEM 4.MINE SAFETY DISCLOSURES None. 4 Table of Contents PART II ITEM 5.MARKET FOR THE COMPANY’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Common Stock The Company has been quoted on the OTC Bulletin Board (“OTCBB”) since September 8, 2010, under the symbol “ANOS.OB.”Because we are quoted on the OTC Bulletin Board, our securities may be less liquid, receive less coverage by security analysts and news media, and generate lower prices than might otherwise be obtained if they were listed on a national securities exchange. The following table sets forth the high and low bid prices for our Common Stock per quarter as reported by the OTCBB for the periods indicated, based on our fiscal year end December 31.These prices represent quotations between dealers without adjustment for retail mark-up, mark down or commission and may not represent actual transactions. Fiscal Quarter 2012 High Low First Quarter (January 1, 2010 – March 31, 2010) $ $ Second Quarter (April 1, 2010 – June 30, 2010) $ $ Third Quarter (July 1, 2010 – September 30, 2010) $ $ Fourth Quarter (October 1, 2010 – December 31, 2010 $ $ Fiscal Quarter 2011 High Low First Quarter (January 1, 2011 – March 31, 2011) $ $ Second Quarter (April 1, 2011 – June 30, 2011) $ $ Third Quarter (July 1, 2011 – September 30, 2011) $ $ Fourth Quarter (October 1, 2011 – December 31, 2011) $ $ Record Holders As of April 19, 2013, there were 47,375,913shares of the registrant’s $0.001 par value Common Stock issued and outstanding and were owned by 281 holders of record, based on information provided by our transfer agent. Recent Sales of Unregistered Securities None. Re-Purchase of Equity Securities None. Dividends We have not paid any cash dividends on our Common Stock since inception and presently anticipate that all earnings, if any, will be retained for development of our business and that no dividends on our Common Stock will be declared in the foreseeable future. Any future dividends will be subject to the discretion of our Board of Directors and will depend upon, among other things, future earnings, operating and financial condition, capital requirements, general business conditions and other pertinent facts. Therefore, there can be no assurance that any dividends on our Common Stock will be paid in the future. 5 Table of Contents Securities Authorized for Issuance Under Equity Compensation Plans None. ITEM 6.SELECTED FINANCIAL DATA We are a smaller reporting company as defined by Rule 12b-2 of the Securities Exchange Act of 1934 and are not required to provide the information under this item. ITEM 7.MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION This Annual Report on Form 10-K contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”) and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). These forward-looking statements are not historical facts but rather are based on current expectations, estimates and projections. We may use words such as “anticipate,” “expect,”“intend,” “plan,” “believe,” “foresee,” “estimate” and variations of these words and similar expressions to identify forward-looking statements. These statements are not guarantees of future performance and are subject to certain risks, uncertainties and other factors, some of which are beyond our control, are difficult to predict and could cause actual results to differ materially from those expressed or forecasted. You should read this report completely and with the understanding that actual future results may be materially different from what we expect. The forward looking statements included in this report are made as of the date of this report and should be evaluated with consideration of any changes occurring after the date of this Report. We will not update forward-looking statements even though our situation may change in the future and we assume no obligation to update any forward-looking statements, whether as a result of new information, future events or otherwise. RESULTS OF OPERATIONS Working Capital December 31, $ December 31, $ Current Assets 26 Current Liabilities Working Capital (Deficit) ) ) Cash Flows Year ended December 31, $ Year Ended December 31, $ Cash Flows fromUsed inOperating Activities ) ) Cash Flows Provided by Financing Activities Net Increase (decrease) in Cash During Period 26 ) 6 Table of Contents RESULTS OF OPERATIONS Effective April 29, 2011, the Company entered into an Agreement and Plan of Merger with COA Holding, Inc. (“COAH”), a Nevada corporation, whereby the Company acquired COAH through the merger of its newly formed subsidiary, Antero Payment Solutions, Inc.Antero Payment Solutions, Inc. was the surviving corporation and a wholly owned subsidiary of the Company.As a result of the merger, COAH will continue its current line of business as a wholly owned subsidiary of the Company and will conduct its future operations under the name Antero Payment Solutions, Inc. Upon completion of the transaction, the former COAH shareholders owned approximately 48,361,737 restricted shares of the Company’s common stock, representing 93% of the outstanding common stock of the Company.As a result, the acquisition has been recorded as a reverse merger with COAH being treated as the accounting acquirer and the Company as the legal acquirer (accounting acquiree).As such, the activities and results of operations for both COAH and the Company have been combined as of the acquisition date.The comparative figures to be mentioned below include only the operations of COAH. Year ended December 31, 2012 compared to the year ended December 31, 2011 For the year ended December 31, 2012, the Company had revenue of $2,090 compared with revenue of $46,841 for the comparable period in 2011.The decrease in revenue is due to a cease in operations while the Company was restructured.As the Company enters into new distribution agreements, revenue is expected to increase. Cost of sales for the year ended December 31, 2012 was $-0- compared to $237,918 for the comparable period in 2011.The Company has incurred expenses in 2011 associated with resuming its operations.As revenues resume, the Company expected margins to be comparable to historical trends. Operating expenses for the year ended December 31, 2012 totaled $530,196 compared to $7,889,797 for the comparable period in 2011.This increase resulted primarily from the Company’s concerted efforts to resume operations in 2011, which resulted in significant and unusually large in legal and professional expenses.These 2011 legal and professional fees relate primarily to common stock issued for legal and professional services which were valued at $7,150,558. Other income (expenses) for the year ended December 31, 2012 and 2011 were $(99,694) and $(1,583,664) respectively.The Company recorded interest expense of $50,340 and $52,070 during 2012 and 2011, respectively.Additionally, the Company recognized a default judgment penalty of $49,354 in the current year.The Company also realized a loss on the conversion of debt of $1,641,199 in 2011, along with a gain on settlement of debt of $49,125 and a gain on the spin-off of a subsidiary of $60,480. The Company incurred a net loss of $627,800 during the year ended December 31, 2012 compared to $9,664,538 for the comparable period in 2011.As noted above, this decreased net loss resulted primarily from the Company’s concerted efforts to resume operations in 2011, which resulted in a significant decrease professional expenses incurred during the current period, which, along with the loss on conversion of debts, are the primary factors in the Company’s decreased net loss during the 2012.During the year-ended period in 2012, the Company issued stock valued at $111,608 for services rendered.During 2011, the Company issued stock valued at $7,150,558 for services rendered, as well as stock valued at $3,190,368 issued in settlement of debts. Basic net loss per share was $(0.01) for the year ended December 31, 2012, compared to a basic net loss per share of $(0.19) from the comparable period of 2011. Liquidity and Capital Resources As of December 31, 2012, the Company had a negative working capital of $1,134,751 compared to a negative working capital of $1,119,515 at December 31, 2011.The change in working capital resulted primarily from the receipt of $71,500 in cash via borrowings on related-party notes. 7 Table of Contents During the year ended December 31, 2012, the Company experienced negative cash flow of $72,211 from operating activities.The Company met its cash requirements during this period primarily through its debt and equity financing activities, realizing a cash inflow from financing activities in the amount of $72,237. Critical Accounting Policies Our financial statements and accompanying notes have been prepared in accordance with United States generally accepted accounting principles applied on a consistent basis.The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting periods. We regularly evaluate the accounting policies and estimates that we use to prepare our financial statements.A complete summary of these policies is included in the notes to our financial statements.In general, management's estimates are based on historical experience, on information from third party professionals, and on various other assumptions that are believed to be reasonable under the facts and circumstances.Actual results could differ from those estimates made by management. Going Concern We have not attained profitable operations and are dependent upon obtaining financing to pursue any extensive acquisitions and activities.For these reasons, our auditors stated in their report on our audited financial statements thatthere issubstantial doubt that we will be able to continue as a going concern without further financing. Future Financings We will continue to rely on equity sales of our common shares in order to continue to fund our business operations. Issuances of additional shares will result in dilution to existing stockholders.There is no assurance that we will achieve any additional sales of the equity securities or arrange for debt or other financing to fund our operations and other activities. Off-Balance Sheet Arrangements We have no significant off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to stockholders. Contractual Obligations We are a smaller reporting company as defined by Rule 12b-2 of the Securities Exchange Act of 1934 and are not required to provide the information under this item. Recently Issued Accounting Pronouncements The Company has implemented all new accounting pronouncements that are in effect.These pronouncements did not have any material impact on the financial statements unless otherwise disclosed, and the Company does not believe that there are any other new accounting pronouncements that have been issued that might have a material impact on its financial position or results of operations. 8 Table of Contents In February 2010, the FASB issued ASU 2010-10 (“ASU No. 2010-10”), “Consolidation (Topic 810): Amendments for Certain Investment Funds.”The amendments in this Update are effective as of the beginning of a reporting entity’s first annual period that begins after November 15, 2009 and for interim periods within that first reporting period.Early application is not permitted.The Company’s adoption of provisions of ASU No. 2010-10 did not have a material effect on the financial position, results of operations or cash flows of the Company. In February 2010, the FASB issued ASU 2010-09 (“ASU No. 2010-09”), “Subsequent Events (ASC Topic 855): Amendments to Certain Recognition and Disclosure Requirements.” ASU No. 2010-09 requires an entity that is an SEC filer to evaluate subsequent events through the date that the financial statements are issued and removes the requirement for an SEC filer to disclose a date, in both issued and revised financial statements, through which the filer had evaluated subsequent events.The Company’s adoption of provisions of ASU No. 2010-09 did not have a material effect on the financial position, results of operations or cash flows of the Company. In January2010, the FASB issued ASU 2010-06 (“ASU No.2010-06”), “Improving Disclosures about Fair Value Measurements.” ASU No.2010-06 amends FASB Accounting Standards Codification (“ASC”) 820 and clarifies and provides additional disclosure requirements related to recurring and non-recurring fair value measurements and employers’ disclosures about postretirement benefit plan assets.This ASU is effective for interim and annual reporting periods beginning after December15, 2009.The Company’s adoption of provisions of ASU No. 2010-06 did not have a material effect on the financial position, results of operations or cash flows of the Company. In January 2010, the FASB issued an amendment to ASC Topic 505, “Equity”, where entities that declare dividends to shareholders that may be paid in cash or shares at the election of the shareholders are considered to be a share issuance that is reflected prospectively in EPS, and is not accounted for as a stock dividend.This standard is effective for interim and annual periods ending on or after December 15, 2009 and is to be applied on a retrospective basis.The Company’s adoption of the amendment to ASC Topic 505 did not have a material effect on the financial position, results of operations or cash flows of the Company. In January 2010, the FASB issued an amendment to ASC Topic 820, “Fair Value Measurements and Disclosure”, to require reporting entities to separately disclose the amounts and business rationale for significant transfers in and out of Level 1 and Level 2 fair value measurements and separately present information regarding purchase, sale, issuance, and settlement of Level 3 fair value measures on a gross basis.This standard, for which the Company is currently assessing the impact, is effective for interim and annual reporting periods beginning after December 15, 2009 with the exception of disclosures regarding the purchase, sale, issuance, and settlement of Level 3 fair value measures, which are effective for fiscal years beginning after December 15, 2010.The Company’s adoption of the amendment to ASC Topic 820 did not have a material effect on the financial position, results of operations or cash flows of the Company. The Company has implemented all new accounting pronouncements that are in effect.These pronouncements did not have any material impact on the financial statements unless otherwise disclosed, and the Company does not believe that there are any other new accounting pronouncements that have been issued that might have a material impact on its financial position or results of operations. ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK We are a smaller reporting company as defined by Rule 12b-2 of the Securities Exchange Act of 1934 and are not required to provide the information under this item. 9 Table of Contents ITEM 8. FINANCIAL STATEMENTSAND SUPPLEMENTARY DATA Anoteros, Inc. and Subsidiaries December 31, 2012 Index Report of Independent Registered Public Accounting Firm 11 Consolidated Balance Sheets 13 Consolidated Statements of Operations 14 Consolidated Statement of Stockholders’ Deficit 15 Consolidated Statements of Cash Flows 16 Notes to the ConsolidatedFinancial Statements 18 10 Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Anoteros, Inc. We have audited the accompanying consolidated balance sheets of Anoteros, Inc.(“the Company”) as of December 31, 2012 and the related consolidated statements of operations, stockholders’ deficit and cash flows for the year then ended.These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Anoteros, Inc. as of December 31, 2012, and the results of their operations and cash flows for the year then ended, in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 to the financial statements, the Company has not yet established an ongoing source of revenue sufficient to cover its operating costs which raises substantial doubt about its ability to continue as a going concern. Management’s plans concerning these matters are also described in Note 2. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Sadler, Gibb & Associates, LLC Salt Lake City, UT April 19, 2013 11 Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Anoteros, Inc. and Subsidiaries We have audited the accompanying consolidated balance sheet of Anoteros, Inc. and Subsidiaries (the “Company”) as of December 31, 2011 and the related consolidated statements of operations, stockholders’ equity (deficit), and cash flows for the year ended December 31, 2011. The consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Anoteros Inc. and Subsidiaries as of December 31, 2011, and the results of their operations and their cash flows for the year ended December 31, 2011 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming the Company will continue as a going concern.The Company has a deficit book value and a negative cash flow from operations that have placed substantial doubt as to whether the Company can continue as a going concern.The ability of the Company to continue as a going concern is dependent on developing operations, increasing revenues and obtaining new capital.Management’s plan in regard to these matters is also described in Note 2 to the financial statements.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Lake & Associates, CPA’S LLC Lake & Associates, CPA’s LLC Schaumburg, Illinois April 13, 2012 1905 Wright Boulevard Schaumburg, IL 60193 Phone: 847.524.0800 Fax: 847.524.1655 12 Table of Contents ANOTEROS, INC. AND SUBSIDIARIES Consolidated Balance Sheets ASSETS December 31, December 31, CURRENT ASSETS Cash $
